Citation Nr: 1233314	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear hearing loss.

2.  Whether new and material evidence was received to reopen a claim for service connection for a skin disorder.

3.  Entitlement to service connection for a skin disorder, including as secondary to PTSD and diabetes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Huntington, Wes Virginia.

The Veteran's representative indicated that the Veteran wants to file another claim to reopen his previously denied claim for service connection for right ear hearing loss.  This new iteration of this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the RO declined to reopen the Veteran's claim for right ear hearing loss in October 2007, the Veteran did not appeal that decision and it is not before the Board.  Therefore, the Board does not have jurisdiction over the Veteran's new contention, and it is referred to the AOJ for appropriate action.  

The Board also acknowledges the Veteran's representative's contention that the issue of the appropriate rating for the Veteran's left ear hearing loss is inexorably intertwined with his application to reopen his claim for service connection for right ear hearing loss.  However, it is possible to independently evaluate the Veteran's left ear hearing loss.  Additionally, even if service connection for right ear hearing loss was granted, the Veteran's left ear hearing loss alone would have to be evaluated prior to the effective date of service connection for right ear hearing loss.  

The issue of entitlement to service connection for a skin disorder, including as secondary to PTSD and diabetes, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is not shown to be manifested by worse than a level VI impairment of auditory acuity.  The Veteran is not service connected for right ear hearing loss.  

2.  The Veteran's claim for service connection for a skin disorder was previously denied in a rating decision that was dated in June 1980.  It was again denied in August 1990 and again in March 1994.  The Veteran was notified of these decisions and his appellate rights, but he did not perfect a timely appeal from any of these decisions.

2.  The evidence received since the March 1994 rating decision relates to an unestablished fact.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.85, Diagnostic Code 6100 (2011).

2. The RO's rating decisions in June 1980, August 1990, and March 1994 denying service connection for a skin disorder are final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3. New and material evidence has been received to reopen the claim of service connection for a skin disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in June 2006 which explained what the evidence needed to show in order to establish service connection for a claimed disability and how VA could assist the Veteran with obtaining that evidence.  It also explained that the Veteran's claim for service connection for a skin rash was previously denied and that the Veteran would need to submit new and material evidence in order to reopen his claim.  In July 2006 the Veteran was sent another letter which explained how VA could assist him with developing evidence in support of his claim.  It also informed the Veteran that in order to receive an increased evaluation for a service connected disability he needed to show that it got worse.  It also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  He was sent another letter in November 2006 which included the same information as was in the prior letters. 

In addition to its duty to provide the aforementioned notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record service treatment records, VA treatment records, and the written contentions of the Veteran.  The Veteran was afforded appropriate examinations with respect to his left ear hearing loss.  The Board notes that the Veteran had an audiological examination in July 2010, after the most recent statement of the case (SOC) was issued.  However, a new decision denying the Veteran's claim for an increased evaluation for his left ear hearing loss was promulgated in March 2012.  Therefore, this evidence has been considered by the RO in the first instance.  

 New and Material Evidence

In rating decisions in June 1980, August 1990, and March 1994 the RO denied service connection for the Veteran's skin disorder because it was not shown to be related to military service.  The evidence considered at that time included service treatment records.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

In this case, the Veteran has submitted statements that he had a skin disorder since service.  The Veteran contends that he was told by a physician that his skin disorder was "malaria rash."  He wrote that he developed the condition in Vietnam and it never went away.  Additionally, the Veteran has since been diagnosed with diabetes and PTSD which he believes may have aggravated his skin problems.  This evidence is new, because it was not of record at the time of the prior denial.  It is material because the evidence, which must be deemed to be credible when considering whether to reopen a claim, relates the Veteran's skin disorder to his service or a service connected disability.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

 Increased Rating

The Veteran contends that he should receive a compensable rating for his left ear hearing loss.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

An August 2007 VA examination showed that the Veteran complained of bilateral hearing loss and tinnitus.  He reported difficulty hearing and comprehending speech, especially when there was background noise.


At that time his pure tone thresholds for his left ear, in decibels, were: 

HERTZ

1000
2000
3000
4000
LEFT
30
45
70
80

The average pure tone threshold in decibels was 56.25.  The Veteran's speech recognition ability was  88 percent in the left ear.  This yields a level II impairment of the left ear.

In his notice of disagreement received in August 2008 the Veteran complained that he had "extreme" hearing loss.  On his VA Form 9 the Veteran reported that his hearing got a lot worse since he was first granted service connection in 1990.

The Veteran's hearing was evaluated again in August 2010.  He continued to complain of difficulty hearing.  At that time, his pure tone thresholds for the left ear, in decibels, were:

HERTZ

1000
2000
3000
4000
LEFT
35
55
85
100

The average pure tone threshold in decibels was 68.75.  He had 72% speech recognition in the left ear.  The Veteran's hearing loss was mild to profound.  This yields a level VI impairment of hearing of the left ear.

For purposes of applying the chart at Table VII, the non-service connected right ear is assigned the numeral designation I.  38 C.F.R.§4.85(f).  Applying the chart, this yields a 0 percent evaluation for the left ear hearing loss.

Further, the Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Moreover, there is no evidence of factors such as significant interference with employment or repeated hospitalizations for hearing loss of the left ear.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, an increased rating for hearing loss is denied.


ORDER

New and material evidence having been received, the claim for service connection for a skin disorder is reopened.

A compensable evaluation for hearing loss is denied.


REMAND

The Veteran contends that his skin rash has been present since service.  He also claims that it was caused or aggravated by his PTSD and diabetes.  The Veteran should be afforded a VA examination in connection with his claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Afford the Veteran a VA skin examination.  The examiner should review the claims file in conjunction with the evaluation, including electronically stored records.  The examiner should indicate whether it is at least as likely as not (at least 50 percent or greater probability) that the Veteran's skin disorder that had its onset in or is otherwise related to his military service.  The examiner should also opine as to whether it is at least as likely as not that that any current skin disorder is caused or aggravated by either PTSD or diabetes.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


